      Case: 1:17-md-02804 Doc #: 3393 Filed: 07/23/20 1 of 1. PageID #: 496730




                                       Case No. 19-4097/19-4099

                                 UNITED STATES COURT OF APPEALS
                                      FOR THE SIXTH CIRCUIT

                                               ORDER

In re: NATIONAL PRESCRIPTION OPIATE LITIGATION

------------------------------

ALBANY COUNTY, NY, Negotiation Class's Class Representatives; CO-LEAD
NEGOTIATION CLASS COUNSEL; CO-NEGOTIATION CLASS COUNSEL

        Plaintiffs Appellees [19-4097 and 19-4099]

CITY OF NORTH ROYALTON, OH; CITY OF EAST CLEVELAND, OH; CITY OF
MAYFIELD HEIGHTS, OH; CITY OF LYNDHURST OH; CITY OF HURON, OH; CITY OF
WICKLIFFE, OH

        Plaintiffs Appellants [19-4099]

v.

MCKESSON CORPORATION; CARDINAL HEALTH, INC.; AMERISOURCEBERGEN
DRUG CORPORATION; PRESCRIPTION SUPPLY, INC.; DISCOUNT DRUG MART, INC.;
WALMART, INC.; WALGREEN COMPANY; WALGREEN EASTERN CO., INC.; CVS
PHARMACY, INC.; CVS INDIANA, LLC; CVS RX SERVICES, INC.; RITE AID OF
MARYLAND, INC., dba Rite Aid of Mid-Atlantic Customer Support Center

        Defendants Appellants [19-4097]



     The Court requests a response to the motion to take judicial notice, to be filed no later than

NOON on Monday, July 27, 2020. The response is not to exceed eight (8) pages.




                                                    ENTERED BY ORDER OF THE COURT
                                                    Deborah S. Hunt, Clerk


Issued: July 22, 2020
                                                    ___________________________________
